Case 1:20-cv-00997-PLM-PJG ECF No. 45, PageID.1292 Filed 12/17/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MICHIGAN

LIBERTAS CLASSICAL ASSOCIATION,
           Plaintiff,

v.                                                  Case No. 1:20-cv-997
                                                    Hon. Paul L. Maloney
GRETCHEN WHITMER, et al.
         Defendants.

 Ian A. Northon (P65082)                         Douglas W. VanEssen
 Adam J. Baginski (P83891)                       Elliot J. Gruszka
 RHOADES MCKEE PC                                SILVER & VAN ESSEN, PC
 Attorneys for Plaintiff/Counter-                Attorney for Defendant/Counter
 Defendant Libertas Classical                    Plaintiff Marcia Mansaray
 Association                                     300 Ottawa Ave N.W., Suite 620
 55 Campau Ave., N.W., Ste. 300                  Grand Rapids, MI 49503
 Grand Rapids, MI 49503                          616-988-5600
 616.235.3500                                    dwv@silvervanessen.com
 ian@rhoadesmckee.com                            egruszka@silvervanessen.com
 abaginski@rhoadesmckee.com
 smd@rhoadesmckee.com
                                                 Daniel J. Ping (P81482)
 Ann M. Sherman (P67762)                         John G. Fedynsky (P65232)
 Deputy Solicitor General                        Assistant Attorneys General
 Rebecca A. Berels (P81977)                      Attorneys for Defendants Gretchen
 Assistant Attorney General                      Whitmer and Robert Gordon
 Attorneys for Defendant Dana Nessel             P.O. Box 30736
 P.O. Box 30212, Lansing, MI 48909               Lansing, MI 48909
 (517) 335-7628                                  (517) 335-7632
 ShermanA@michigan.gov                           PingD@michigan.gov
 BerelsR1@michigan.gov                           FedynskyJ@michigan.gov


     MOTION TO FILE FIRST AMENDED VERIFIED COMPLAINT AS A MATTER OF COURSE

       Plaintiffs moves this Court for to file the attached First Amended Verified Complaint under

Federal Rule of Civil Procedure 15(a)(1)(B). Original Defendant, deputy director Mansaray is the

only party to have file a responsive pleading (answer and counterclaims). She has dismissed her

counterclaim and is being dropped from the amended complaint and replaced with the top official
Case 1:20-cv-00997-PLM-PJG ECF No. 45, PageID.1293 Filed 12/17/20 Page 2 of 2




from the Ottawa County Department of Public Health, Lisa Stefanovsky. Counsel for the County

has consented to Mansaray’s dismissal.

       Moreover, the remaining defendants have filed motions to dismiss only, and not responsive

pleadings, so there will be no unfair prejudice to them for a modest delay. This Motion was brought

30 days after remaining defendants filed motions to dismiss on November 17, however, this

Motion to Amend is still timely because the timing to amend as a matter of course was arguably

tolled while the case was on appeal to the Sixth Circuit. The Sixth Circuit relinquished jurisdiction

and dismissed the appeal (on voluntary motion by the Libertas) on November 30, which would

mean this Motion as filed within 21 days of service of a 12(b)(6) motion.

       In the alternative, this Court should permit the amendment under Fed. R. Civ. P. 15(a)(2)

because justice requires it. The amended verified complaint adds important information because

the Defendants issued five or more orders (affecting schools statewide) and six more orders

(affecting Libertas within Ottawa County) since Libertas originally sued. This amendment is also

necessary to prevent the repetition of constitutional harm but evasion of review. The first amended

verified complaint is attached as Exhibit A and has its own Exhibits 1-5.



Dated: December 17, 2020                              Respectfully Submitted,

                                                      /s/ Ian A. Northon
                                                      Ian A. Northon




                                                 2
